Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant’s amendment of the claims filed 13 June 2022 has been entered. Applicant’s remarks filed 13 June 2022 are acknowledged.
Claims 2-3, 17-20, 23-30, 32-62 and 67-83 are cancelled. Claims 1, 4-16, 21-22, 31, 63-66 and 84 are pending. Claims 63-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1, 4-16, 21-22, 31 and 84 are under examination to the extent they read on the elected species:
A-b) wherein the post-translational modification is acylation;
C-a) wherein one or more acyl group is coupled to the N-terminus of the peptide;
D) wherein the acylation is a fatty acylation by coupling to the peptide one or more of C18:0 acylation; and
E) wherein the fragment of HBD or the peptide is as set forth in SEQ ID NO: 73.
Claims 1, 4-6, 11-13, 15, 16, 21, 31 and 84 read on the elected species, and claims 7-10, 14 and 22 are withdrawn as being drawn to nonelected species.

Claim Rejections Withdrawn
The rejection of claims 1, 4-6, 11-13, 15, 16, 21, 31, 35 and 84 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in response to Applicant’s amendment of independent claims 1 and 31 to further define the peptide analogs in claim 1 and delete the reference of “any analog thereof” in claim 31, and cancellation of independent claim 35.
The rejection of claims 1, 4-6, 11, 12, 31, 35 and 84 under 35 U.S.C. 102(a)(1), as being anticipated by Argoud-Puy et al. (US 2008/0227125 A1, Pub. Date: Sep. 18, 2008), is withdrawn in response to Applicant’s amendment of independent claims 1 and 31 as above.
The rejection of claims 13, 15 and 16 under 35 U.S.C. 103, as being unpatentable over Argoud-Puy et al. (US 2008/0227125 A1), in view of Allon et al. (US 2009/0220587 A1, Pub. Date: Sep. 3, 2009), is withdrawn in response to Applicant’s amendment of independent claim 1 as above.
The rejection of claim 21 under 35 U.S.C. 103, as being unpatentable over Argoud-Puy et al. (US 2008/0227125 A1), in view of S. H. Joo (Biomol. Ther., 2012, Vol. 20(1):19-26), is withdrawn in response to Applicant’s amendment of independent claim 1 as above.

Claim Rejections Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 31 remains rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Applicant argues that claim 1 has been amended to specify that the isolated peptide comprises a linking group, thus, the claims are not directed to an exception and qualify as eligible subject matter. 
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
Independent claim 1 has been amended to add the limitation “wherein the isolated peptide comprises a linking group”, and the specification defines the term “linking group” as non-amino acid linking groups such as known in the art [0078]. The amendment to claim 1 renders the claim and depending claims thereof qualifying as eligible subject matter (not directed to an exception). However, independent claim 31 still encompasses peptides that are derived from fragments of the HBD1 domain of a naturally occurring human IGFBP-2 protein. The peptides can be found in nature and their structures are not markedly different from the naturally occurring products. Further, there is no marked difference in function from their naturally occurring products. Therefore, claim 31 remains rejected as ineligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 11-13, 31 and 84 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemmons et al. (US 2012/0149634 A1, Pub. Date: Jun. 14, 2012).
Applicant argues that as currently amended, claim 1 is directed to, among other elements, fragments that are 6 to 8 amino acids in length or to a fragment that is 9 amino acids in length and differing from the amino acid sequence HLGLEEPKK as set forth in SEQ ID NO: 10 by 1 or 2 amino acid substitutions while retaining amino acid sequence LGLE, and that such fragments are not taught or disclosed by Clemmons.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Clemmons teaches peptides of IGFBP-2 from the heparin binding domain (HBD) that are useful for treating bone disorders by enhancing bone formation and inhibiting bone resorption [0031] [0032]. Clemmons teaches that the peptides have the structure (from N-terminus to C-terminus) of Formula I: 
		X--Y—R1R2R3R4R5R6R7R8R9R10R11R12R13--Y'--X'
 
wherein:  
	X is present or absent and when present is a capping group, or a 
polyalkylene oxide (e.g., a poly(ethylene glycol), "PEG");
	Y is present or absent and when present is a linking group;
	R1 is present or absent and when present is a positively charged 
(at pH 6.0) amino acid, which can be an amino acid selected from the group 
consisting of K, R and H;
	R2 is present or absent and when present is a positively charged 
(at pH 6.0) amino acid, which can be an amino acid selected from the group 
consisting of K, R and H;
	R3 is a positively charged (at pH 6.0) amino acid, which can be an amino acid selected from the group consisting of K, R and H;
	R4 is an amino acid with a nonpolar side chain, which can be an amino acid selected from the group consisting of L, I or V;
	R5 is G;
	R6 is an amino acid with a nonpolar side chain, which can be an amino acid selected from the group consisting of L, I and V;
	R7 is an amino acid selected from the group consisting of E and N;
	R8 is an amino acid selected from the group consisting of E and N;
	R9 is P;
	R10 is a positively charged (at pH 6.0) amino acid, which is an amino acid selected from the group consisting of K, R and H;
	R11 is a positively charged (at pH 6.0) amino acid, which is an amino acid selected from the group consisting of K, R and H;
	R12 is present or absent and when present is an amino acid with a nonpolar side chain, which can be an amino acid selected from the group consisting of L, I or V;
	R13 is present or absent and when present is a positively charged 
(at pH 6.0) amino acid, which can be an amino acid selected from the group consisting of K, R and H;
	Y' is present or absent and when present is a linking group; and
	X' is present or absent and when present is a capping group, a 
polyalkylene oxide (e.g., PEG). (see paragraphs [0070-0087])
 
The compounds of Formula I include the peptide “HLGLEEPKK” (when each of the R residues are specified as above), and this sequence is identical to SEQ ID NO: 10 of the instant application. The compounds of Formula I also include variants, which differ from the amino acid sequence of SEQ ID NO: 10 (HLGLEEPKK) by 1 or 2 conservative amino acid substitutions, for example, the peptide “HLGLEEPKR” (when R11 is arginine, a conservative amino acid substitution), which is identical to SEQ ID NO: 51 of the instant application. These peptides are 9 amino acids in-length, and the amino acid sequences meet the limitations required in part vii) of claim 1, and in claim 31. Clemmons teaches that the peptides may add a capping group or PEG modification at the N- and/or C-terminus. Clemmons teaches that the capping group includes acetyl (which is a type of acylation) [0058].
Therefore, Clemmons anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Clemmons et al. (US 2012/0149634 A1), in view of Allon et al. (US 2009/0220587 A1, Pub. Date: Sep. 3, 2009).
Applicant argues that as discussed above, Clemmons does not teach the fragments specified in amended claim 1, and that Allon relates to conjugating a lipid moiety to a peptide but does not cure the deficiencies of Clemmons, thus, a prima facia case of obviousness has not been established.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
As discussed above, Clemmons teaches the peptides as recited in amended claim 1. Clemmons, however, does not teach wherein the peptide is modified by a fatty acylation or coupling stearic acid (C18:0) to the peptide (claims 15 and 16). Allon cures the deficiencies in Clemmons.
Allon teaches conjugating a lipid moiety to a peptide, thereby allowing effective delivery of the peptide to a target cell (see abstract). Allon teaches that the lipid moiety is a fatty acid, e.g., stearic acid [0080], and the fatty acid is conjugated to the N-terminus of the peptide [0081].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peptide disclosed in Clemmons by a fatty acylation, e.g., coupling a stearic acid moiety to the N-terminus of the peptide. One of ordinary skill in the art would have been motivated to do so, because Allon teaches that conjugating a lipid moiety, e.g., a stearic acid moiety, to a peptide allows effective delivery of the peptide to a target cell. Therefore, the combined teachings provide a reasonable expectation of success in making a therapeutically effective peptide.

Claim 21 remains rejected under 35 U.S.C. 103 as being unpatentable over over Clemmons et al. (US 2012/0149634 A1), in view of S. H. Joo (Biomol. Ther., 2012, Vol. 20(1):19-26).
Applicant argues that as discussed above, Clemmons does not teach the fragments specified in amended claim 1, and that Joo teaches cyclic peptides but does not cure the deficiencies of Clemmons, thus, a prima facia case of obviousness has not been established.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
As discussed above, Clemmons teaches the peptides as recited in amended claim 1. Clemmons, however, does not teach wherein the peptide is cyclic (claim 21). Joo cures the deficiencies in Clemmons.
Joo teaches that peptides as drug molecules have a number of advantages compared to small synthetic molecules, such as possessing less toxicity and working on their targets very selectively; however, peptide drugs also have the weakness, for example, peptides are rapidly metabolized, even after successful absorption, by proteolytic enzymes, and peptides usually do not cross cell membrane as some small molecules do (1st paragraph under section “INTRODUCTION”). Joo teaches that making a peptide into a cyclic form can increase structural rigidity, receptor selectivity, biochemical stability, and membrane permeability (3rd paragraph under section “INTRODUCTION”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the peptide disclosed in Clemmons as a cyclic peptide. One of ordinary skill in the art would have been motivated to do so, because Joo teaches that making a peptide into a cyclic form provides advantages as therapeutics than the linear peptide. Therefore, combined teachings provide a reasonable expectation of success in making a therapeutically effective peptide. 

Double Patenting
Amended claims 1, 4-6, 11-13, 15-16 and 84 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,947,285.
Applicant argues that the claims as currently amended no longer encompass SEQ ID NO: 73, which was the focus of the claims of the ‘285 patent, accordingly, the rejection should be rendered moot. 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Given the indefinite nature of claim 1, part vii), which may read on a peptide consisting of a 9 amino acid fragment of HBD as set forth in SEQ ID NO: 10 (HLGLEEPKK) (see the following 35 U.S.C. 112(b) section), claims 1 and 2 of the ‘285 patent, drawn to an isolated peptide consisting of a HBD fragment as set forth in SEQ ID NO: 73 (C18:0-HLGLEEPKK) anticipate presently amended claim 1.

Claims 1, 4-6, 11-13, 15-16, 21, 31 and 84 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11 and 16 of U.S. Patent No. 11,192,932 (previously over the claims of Application No. 16/420,656).
Applicant requests that the rejection of double patenting be held in abeyance until such time as the claims of the present application are in a condition for allowance.

New Grounds of Objections/Rejections
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the word “or” should be added at the end of vi); and in vii), the phrase “while retaining amino acids LGLE” should be “while retaining amino acid sequence LGLE”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “An isolated peptide consisting of: …” and “wherein the isolated peptide comprises a linking group”. The claim uses a closed term (“consisting of”) together with an open-ended term (“comprising”) to define the peptide, which renders the claim indefinite, because it is unclear whether additional element(s) can be included in the peptide.
Further, claim 1 recites “vii) a 9 amino acid fragment of heparin binding domain (HBD) as set forth in SEQ ID NO: 10, said fragment differing from the amino acid sequence HLGLEEPKK set forth in SEQ ID NO: 10 by 1 or 2 amino acid substitutions while retaining amino acids LGLE, wherein each substitution results in an alanine or is a conservative substitution”. The claim is indefinite because it is unclear whether the claim encompasses the 9 amino acid fragment as forth in SEQ ID NO: 10, or only encompasses the variants that differ from the amino acid sequence of SEQ ID NO: 10 by 1 or 2 amino acid substitutions, or encompasses both.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 10, 2022